Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12, 14-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2016/0323869) in view of Deng (US 2013/0336301).
Regarding claims 1 and 9, Xu describes a method/terminal device for data transmission, comprising: 
[a processor for] acquiring, by a terminal device, target resource configuration information, herein the target resource configuration information corresponds to target service related information transmitted by the terminal device (abstract, terminal 
[a transceiver for] sending, by the terminal device, according to the target resource configuration information, a data packet related to the target service (abstract, device transmits, according to QoS of D2D service, data of D2D service over the selected transmission resource).
Xu describes configuration information comprising time delay for sending data (para. 126, information sent about QoS level reflects resource pool of corresponding QoS class to be used by the UE for its service, including transmission delay as part of delay priority, see also para. 135), but fails to further explicitly describe:
wherein the target resource configuration information comprises at least one of the following information: a time delay of reserving resources for sending the data packet.
Deng also describes data transmission between terminal device and base station/target, further describing:
target resource configuration information comprises at least one of the following information: a time delay of reserving resources for sending the data packet (abstract & para. 58, protocol for base station to send a delay scheduling (time delay of reserving resources) information to be received by a terminal to stop/delay for a time before restart/continue to monitor + send data to base station, para. 62).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the target resource configuration 
The motivation for combining the teachings is that this reduces radio resources, air interface signaling, base station + MME processing load (Deng, para. 7).
Regarding claims 2 and 10, Xu describes:
wherein acquiring, by the terminal device, the target resource configuration information, comprises:
acquiring, by the terminal device, the target resource configuration information according to a preset correspondence relationship, wherein the preset correspondence relationship comprises a correspondence relationship between service related information and resource configuration information (para. 54 or 75 or 79 or 90, reception & allocation (acquiring) for such (target) D2D transmission demand is according to relationship (correspondence) between QoS level (service related information) and the D2D resource (resource configuration information)). 
Regarding claims 3 and 11, Xu describes: 
wherein before the terminal device acquires the target resource configuration information according to the preset correspondence relationship, the terminal device is working in at least one of the following states: a state of being in a communication mode with a direct interface and controlled by the terminal device, a state of being not connected with a network, and a state of being not within a network coverage (para. 6 & 15, the D2D (direct communication) resource allocation as described is conducted as part of the D2D discovery mechanism regardless of whether terminal is online (in direct 
Regarding claims 6, 14 and 19, Xu describes:
wherein the target service related information comprises a parameter related to a quality of service (QoS) of the data packet ( QoS level of the D2D data service).
Regarding claims 8 and 16, Xu describes:
receiving, by the terminal device, configuration information sent by a network device, wherein the configuration information comprises the preset correspondence relationship (para. 54 or 75 or 79 or 90, reception & allocation (acquiring) for such (target) D2D transmission demand is according to relationship (correspondence) between QoS level (service related information) and the D2D resource (resource configuration information) which is transmitted).

Claim 4-5, 7, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Deng as applied to claim 2 above, and further in view of Adachi (US 2019/0174503).
Regarding claims 4. 12 and 17, Xu fails to further explicitly describe:
before the terminal device acquires the target resource configuration information according to the preset correspondence relationship, the method further comprises: determining, by the terminal device, that a transmitting resource pool is in a congestion state.
Adachi also describe UE using a wireless resource configuration from eNB (fig. 8 & abstract), further describing:
after the terminal device acquires the target resource configuration information according to the preset correspondence relationship, the method further comprises: determining, by the terminal device, that a transmitting resource pool is in a congestion state (para. 115, UE receives (acquires) resource information from eNB in step 10 before sensing congestion in certain transmission resource pool in step S30 & selecting resource pool based on sensing (measurement) result).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that terminal device acquiring resource configuration in Xu also determines that a transmitting resource pool is in a congestion state as in Adachi.
The motivation for combining the teachings is that this prevents V2V communication from colliding with each other (during congestion) (Adachi, para. 19-22).
Xu and Adachi combined describes performing above step after acquiring the target resource configuration information, but not before.
However, it would have been obvious to one with ordinary skill in the art at the time of invention by applicant to describe that the 2 steps can be interchangeable provided that both yields the same results.  It is held that there would be no invention in shifting the part and/or steps immediately before/after the would not affect the outcome & thereby be modified (In re Japikse, 86 USPQ 70 (CCPA 1950)).
Regarding claims 7 and 15, Xu fails to further explicitly describe:
wherein the parameter related to the quality of service (QoS) of the data packet to be sent comprises at least one of the following parameters: a ProSe Per-Packet Priority (PPPP) of the data packet to be sent, a QoS Class Identifier (QCI) of the data 
Adachi also describe UE using a wireless resource configuration from eNB (fig. 8 & abstract), further describing:
wherein the parameter related to the quality of service (QoS) of the data packet to be sent comprises at least one of the following parameters: a ProSe Per-Packet Priority (PPPP) of the data packet to be sent (para. 122 PPPP priority (parameter) being sent is related to the QoS of the D2D service, abstract).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the parameter related to QoS of data to comprise PPPP as in Adachi.
The motivation for combining the teachings is that this enable emergency data to be effectively prioritized (Adachi, para. 122).

Claim 20 is a non-transitory computer readable storage medium claim comprising steps recited in method/apparatus claim 1/9.  Since the Xu prior art discloses its method/terminal implementable in storage medium for a computer program product (para. 234), it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Chetlur (US 8,818,392) describing transmitting data according to delayed schedule over mobile data communication network, Noriega (US 2011/0149879) describing scheduler allocating frequency resources in accordance with allocation probability profile, (Lee US 2013/0040678) describing M2M equipment and base station capable of adjusting load through a scheduling delay, Markaryan (CA 2456372) describing method and system for delayed allocation of resources, Dang (US 2016/0302166) describing a delay may be communicated to the playback device and the device delays output of received content = providing delay reservation/scheduling the transmission, and Lee (US 2005/0239465) describing use of latency information [in transmission] & reserve traffic rate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469